Citation Nr: 1643804	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for a depressive disorder, currently evaluated as 50 percent disabling from August 19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran evidently had active military service from June 1989 to June 1993, and had verified active service from January 2003 to February 2004 and from December 2004 to December 2006.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that, in pertinent part, denied service connection for a left elbow disability and granted service connection for a depressive disorder, that was assigned an initial 10 percent rating from August 19, 2009.

In March 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a November 2015 rating decision, the AOJ granted service connection for left elbow bursitis, lateral epicondylitis, that represents a full grant of the benefits sought as to that matter.  The AOJ also granted a 50 percent rating for the Veteran's depressive disorder from August 19, 2009.

The Board notes that, in May 2015, the Veteran requested that the VA conduct an audit of his account to ensure that he received all his back pay (5/26/15 VBMS VA 21-4138 Statement in Support of Claim).  The AOJ should review this request and take any appropriate action.


FINDING OF FACT

Since the effective date of service connection, his depressive disorder has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.
CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for a depressive disorder have been met since August 19, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, Part 4, including § 4.7 and Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In an August 2009 notice, the AOJ advised the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran was afforded VA examinations in September 2009 and January 2012, and the examination reports are of record.

The Board's March 2015 remand was to afford the Veteran a new examination of his service-connected depressive disorder.  There has been substantial compliance with this remand, as he was scheduled for a VA examination in September 2015, and VA medical records, dated to March 2016, were obtained (4/4/16 VVA CAPRI).

The September 2009, January 2012, and September 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the depression disability.  There is no evidence of a change in the disability since the September 2015 examination.

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's statements describing the symptoms of his service-connected depressive disorder are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9434, that evaluates major depressive disorder, provides the ratings for psychiatric disabilities.  

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 Diagnostic Code 9434.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2015).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (stating that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different rating levels.). 

A veteran may only qualify for a given disability rating for a mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. §§ 4.126, 4.130.

Analysis

Schedular Rating

The assigned GAF scores examiners have been indicative of mild disability, with a GAF of 70 noted by the VA examiner in September 2009, and a GAF of 65 reported by the January 2012 VA examiner.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that a March 2016 VA mental health clinic therapist noted that anger was the Veteran's risk factor (4/4/16 VVA CAPRI, p. 2).  The Veteran stated that he was "still having conflicts with my peers".  He declined anger management and was requested to reconsider it.  The Veteran said he needed to "learn to let things go."  The January 2012 and September 2015 VA examiners noted the Veteran's problems with irritability and anger outbursts.  The September 2015 VA examiner reported that the Veteran easily got angry when things were not going his way.

A July 2015 VA primary care note indicates that the Veteran denied depressive symptoms but had anger issues (4/4/16 VVA CAPRI, p. 8, 97-98).  In June 2015, a mental health therapist noted that the Veteran sought assistance with anger, currently denied anxiety and depressive symptoms, and experienced "marked anger" that was impairing his occupational and social functioning (4/4/16 VVA CAPRI, pp. 8, 94).  His treatment plan indicated that anger management was a problem, as evidenced by conflict with his employer and family members (4/4/16 VVA CAPRI, p. 96).  

The Veteran noted an incident of domestic violence with his wife in 2002, according to a July 2014 mental health outpatient psychosocial assessment (4/4/16 VVA CAPRI, p. 139).  Since that time, he reported that he grabbed her several times, but had not struck, hit, kicked, or otherwise gotten into a physical altercation.  He reported physical altercations with others but did not disclose details of these events.  His Axis I diagnoses included anger reaction (4/4/16 VVA CAPRI, p. 142).  

In May 2012, the Veteran said he was irritable and could be short-tempered, but was not violent in a number of years (5/2/14 VVA CAPRI, p. 149).  Chronic anger that was difficult to control and created problems for him at work and in his family life was noted in December 2008 (6/26/09 VBMS Medical Treatment Record Government Facility, p. 52).

The record shows that the Veteran's depressive disorder has caused deficiencies in the areas of work, judgment, and mood.  He has attempted school and, in March 2016, reported that he did not pass an English class he was taking (4/4/16 VVA CAPRI, pp. 3).  

In October 2015, the Veteran told his therapist that "things at work are really bad" (4/4/16 VVA, CAPRI, p. 39).  The therapist suggested continuing to work and enduring the situation, working for another government agency, or considering permanent disability.  

The September 2015 VA examiner noted that the Veteran indicated he was in transition with his postal job.  The Veteran was trying to find a new position that he could physically perform.  He used a lot of sick time due to medical appointments and did not feel supported by supervisors at work.  The examiner quoted a June 30, 2015 mental health clinic record noting the Veteran's frustration at being passed over for a promotion and that he was told his attitude held him back.  

In August 2015, the Veteran reported tension at work as both parties tried to find appropriate work for him (4/4/16 VVA CAPRI, p. 67).

In March 2015, the Veteran told his therapist that, due to his injuries in service from a motor vehicle accident, he could not continue to be a mail carrier (his current occupation) and said, "I need to be a supervisor in the mail department." (4/4/14/VVA CAPRI, 104).  The Veteran gave a lengthy history of being treated unfairly by various supervisors and managers.  He stated: "I hate it, just hate it, when I'm treated unfairly."  The Veteran reported that he had anger issues. 

A July 2014 mental health outpatient psychosocial assessment indicates that the Veteran noticed significantly increased anger in the past several months that caused discord in his martial relationship and relationships at work (4/4/16 VVA CAPRI, pp. 138-139).  He was frustrated with being passed over for promotions at work (at the post office where he worked as a courier), and asked supervisors about these decisions.  He received feedback that his attitude, somewhat aggressive style, and comments held him back.  The Veteran noted his tendency to tell people what he thought, and not avoid directly addressing issues and providing feedback.  

In June 2013, the Veteran reported having a lot of problems at work and was almost fired for his attitude that was not his fault (5/2/14 VVA CAPRI, p. 79).  He hurt his back and was suspended, got mad about the suspension, and received another suspension for using profanity.  The Veteran currently felt discriminated against.  He said he got along well with his family.  In May 2013, he described increased irritability related to conflict with his United States Post Office supervisors over his physical limitations/chronic pain.  Id. at 96.    

On VA examination in January 2012, the examiner noted that the Veteran's irritability and emotional reactivity negatively impacted his work performance and contributed to discord in the family.  The Veteran said that his work performance was "outstanding", but he had a bad attitude with management related to his reaction to what he considered a punitive system.  He was told to work faster than what he thought was safe and recently hurt his back on the job.  The Veteran was given a seven day suspension for not working in a safe manner.  He had a good relationship with his customers.  The Veteran got angry when things were not going his way and was written up for using profanity at work.

The January 2012 and September 2015 examiners noted that the Veteran had episodes of irritability that impaired his ability to interact with coworkers.  

The Veteran's supervisor since 2006 detailed the Veteran's hostility to others that nearly cost him his job due to insubordination (1/15/13 VBMS Buddy/Lay Statement (3rd)).  The Veteran used profanity and walked out on the job because he did not like what was said to him.  He wanted to train to be an acting supervisor but was turned down due to his behavior.  The Veteran was advised to work very hard to control his temper/behavior.

C.S., a Post Office Shop Steward, reported that the Veteran was referred to the Employee Assistance Program that provided some tools for dealing with difficult situations (1/31/13 VBMS Buddy/Lay Statement (1st)).  C.S. noted the Veteran's impulsive and sometimes irrational behavior, and that he successfully defended him on three occasions for having irrational outbursts.  A.J.D. observed the Veteran's hostile attitude and aggression towards coworkers (1/15/13 VBMS Buddy/Lay Statement (2nd)).

United States Postal Service records show, that in November 2011, the Veteran was suspended for behavioral issues and risk of "injury to self and others" (1/9/13 VBMS Correspondence).  He was suspended for 14 days for improper conduct and failing to follow directions" (1/15/13 VBMS Correspondence).  The Veteran used vulgar language and said he was "mad and [felt] like strangling someone".  He was suspended for attendance issues in September 2010 (1/9/13 VBMS Correspondence).  

The Veteran reported work-related problems in 2010, according to VA outpatient mental health records (9/15/10 VBMS Medical Treatment Record Government Facility, pp. 39, 42, 47).

The Veteran had grown three children and relationships with his children were reported to be "Ok".  In April 2012, he said he and his wife got along well (5/2/14 VVA CAPRI, p. 159).  He told the 2012 and 2015 examiners that he had some difficulty getting his adult children to listen.  The 2012 examiner noted that the Veteran had some issues with how his wife related to how he parented.  See January 2012 VA examination report at page 6.  The September 2015 examiner reported that the Veteran had issues with she parented.  See September 2015 examination report at page 3.  He described his home life as Ok in 2015.  The Veteran had friends at work and enjoyed golf.  

The September 2009 examiner noted that, on examination, the Veteran had symptoms of feeling helpless and irritable and having the tendency for social isolation.  The January 2012 examiner noted symptoms of a depressed mood, irritability, and nightmares.  In September 2015, the examiner noted symptoms of a depressed mood, irritability, and chronic sleep impairment.  The examiner commented that sleep apnea was diagnosed in 2013 and the Veteran's CPAP was leaking that likely contributed to poor sleep.  The Veteran had not followed through to get a new CPAP mask for his CPAP (although an October 2015 record shows he was seen for a mask refit (4/4/16 VVA CAPRI, pp. 37-38)).

Given the above, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The record does not show, however, that the Veteran symptoms more nearly approximate total occupational and social impairment.  Indeed, VA examiners in September 2009, January 2012, and September 2015 reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior; have not been documented in the clinical record or in the statements from the Veteran.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's thought processes were logical and coherent, his speech was normal, and he repeatedly denied having homicidal or suicidal ideations or plans.

He has also not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  The Veteran has maintained a relationship with the same woman for many years.  He has three children with whom he has had a reasonably good relationship, and a few friends that he regularly sees.  Thus, the record does not show symptoms that approximate total social impairment.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to a depressive disorder. 

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for a depressive disorder since the effective date of service connection, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107 (b).

Extraschedular Rating

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected depressive disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's depressive disability is mostly manifested by anxiety, irritability, and depression.  The rating schedule contemplates these symptoms.  See Diagnostic Code 9434.  The evidence does not reveal additional manifestations that have presented an unusual disability picture.  

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson, at 1365-56.  In addition to the depressive disability, service connection is in effect for migraine headaches, rated 30 percent disabling, degenerative disc disease of the lumbar spine, rated 
20 percent disabling, and cervical disc disease, right and left shoulder and knee, and left elbow disabilities, and right lower extremity radiculopathy, each rated as 
10 percent disabling.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.



ORDER

Entitlement to an initial 70 percent rating, but not higher, is granted from August 19, 2009.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


